Exhibit 10.25
 
PURCHASE AGREEMENT
 
THIS AGREEMENT made as of the 17th day of March, 2013
 
BETWEEN:
 
Newton Centre Development Limited, a company incorporated in the British Virgin
Islands with the IBC No. 264144
 
 (the "Purchaser")
 
- and -
 
LEGEND INTERNATIONAL HOLDINGS INC, a corporation governed by the laws
of  Delaware USA
 
(the "Vendor")
 
WHEREAS the Vendor owns 35,485,357 issued and outstanding common shares of
Merlin Diamonds Ltd (the "Company") and wishes to sell to the Purchaser
24,000,000 of such common shares (such common shares of the Company being
purchased and sold pursuant to this agreement hereinafter referred to as the
"Purchased Shares");
 
AND WHEREAS the Vendor wishes to sell and the Purchaser wishes to acquire the
Purchased Shares for a purchase price of AUD$5,040,000.00;
 
NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants contained herein and other good and valuable consideration (the
receipt and sufficiency of which is hereby acknowledged), the Parties hereto
agree as follows:
 
 
ARTICLE 1
DEFINED TERMS AND INTERPRETATION
 
1.1           Definitions.  Whenever used in this Agreement, unless there is
something in the subject matter or context inconsistent therewith, the following
words and terms shall have the following meanings, respectively:
 
 
(a)
"Closing" means the completion of the sale to and purchase by the Purchaser of
the Purchased Shares contemplated herein;

 
 
(b)
"Closing Date" means within 60 business days from the date hereof, or such
earlier or later date as may be mutually acceptable to the Parties;

 
 
(c)
"Company" means Merlin Diamonds Ltd., and includes its subsidiaries;

 
 
(d)
"Contractual or Other Right or Obligation" means any form of agreement,
contract, instrument, license, permit, registration, judgment, order, decree,
indenture, lease, engagement, commitment or franchise;

 
 
 

--------------------------------------------------------------------------------

 
 
 
(e)
"Encumbrance" means any form of agreement, option, understanding, commitment,
equity, covenant, mortgage, charge, security interest, lien, adverse claim,
pledge, demand, action, restriction, order, judgment, decree, encumbrance or
right or privilege affecting or capable of affecting the title or right of
ownership or ability to transfer or convey any property or asset;

 
 
(f)
"Parties" means, collectively, the parties to this Agreement and "Party" means
any of them;

 
 
(g)
"Purchase Price" has the meaning ascribed thereto in Section 2.1;

 
 
(h)
"Purchased Shares" means 24,000,000 common shares of the Company to be purchased
and sold hereunder;

 
 
(i)
"Purchaser" means   Newton Centre Development Limited;

 
 
(j)
"Subsidiaries" means Paradise Phosphate Limited, Alexya Pty Ltd, Legend
International Holdings Limited and Legend Diamonds Pty Ltd;

 
 
(k)
"Tax" or "Taxes" means any federal, provincial, territorial, state or local
income, goods and services, value added, corporation, land transfer, licence,
payroll, excise, sales, use, capital, withholding, mining or other tax, levy,
duty, royalty, assessment, reassessment or other charge of any kind whatsoever,
whether direct or indirect, including any interest or penalty on any of the
foregoing, whether disputed or not, and for greater certainty includes Canada
Pension Plan premiums and employment insurance premiums;

 
 
(l)
"this Agreement", "herein", "hereto", "hereby", "hereunder", "hereof" and
similar expressions refer to this Agreement and not to any particular clause,
subclause, section, subsection or paragraph or other portion hereof, and include
amendments hereto, any agreement which is supplementary to or in amendment or
confirmation of this Agreement and any schedules hereto or thereto;

 
 
(m)
"Time of Closing" means 10:00 a.m. (Melbourne time) on the Closing Date or such
other time as may be mutually acceptable to the Parties; and

 
 
(n)
"Vendor" means Legend International Holdings Inc.

 
1.2           Gender and Number.  Any reference in this Agreement to gender
shall include all genders and words used herein importing the singular number
only shall include the plural and vice versa.
 
1.3           Headings, Etc..  The division of this Agreement into articles,
sections, subsections and other subdivisions and the insertion of headings are
for convenience of reference only and shall not affect or be utilized in the
construction or interpretation hereof.
 
1.4           Currency.  All references in this Agreement to dollars, unless
otherwise specifically indicated, are expressed in Canadian currency.
 
1.5           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of Victoria and the courts of Victoria
shall have an exclusive jurisdiction for the resolution of any disputes in
connection with this Agreement.
 
 
-2-

--------------------------------------------------------------------------------

 
 
ARTICLE 2
PURCHASE AND SALE OF PURCHASED SHARES
 
2.1           Purchased Shares.  Subject to the terms and conditions hereof, the
Vendor covenants and agrees to sell, assign and transfer to the Purchaser the
Purchased Shares free and clear of all Encumbrances and the Purchaser covenants
and agrees to purchase from the Vendor the Purchased Shares.
 
2.2           Purchase Price.  The purchase price payable by the Purchaser to
the Vendor for the Purchased Shares shall be AUD$0.21 per Purchased Share, being
in the aggregate AUD$5,040,000 (the "Purchase Price").
 
2.3           Payment of Purchase Price.
 
 
(a)
The Purchaser shall pay a sum equivalent to 10% of the Purchase Price upon the
signing of this Agreement.

 
 
(b)
The balance 90% of the Purchase Price shall be paid and satisfied by delivery to
the Vendor or a third party pursuant to the Vendor's direction, at the Time of
Closing, of a wire transfer in the amount of the Purchase Price.

 
ARTICLE 3
REPRESENTATIONS AND WARRANTIES OF THE VENDOR
 
The Vendor represents and warrants to the Purchaser as follows and acknowledges
that the Purchaser is relying upon such representations and warranties in
connection with the entering into of this Agreement and the consummation of the
transactions contemplated hereby:
 
3.1           Due Incorporation and Subsistence of the Purchaser.  The Vendor is
a corporation duly incorporated, organized and validly subsisting under the laws
of its jurisdiction of incorporation.
 
3.2           Permits.  There are no Permits or filings that must be obtained or
made by the Vendor in order to complete the transactions contemplated by this
Agreement (including without limitation any Permits of or filings with any
securities commission or stock exchange).
 
3.3           Restrictive Documents.  The Vendor is not subject to, or a party
to, any charter or by-law restriction, Encumbrance, Contractual or Other Right
or Obligation, law, rule, ordinance, regulation, or any other restriction of any
kind or character which would prevent the consummation of the transactions
contemplated by this Agreement or compliance by the Purchaser with the terms,
conditions and provisions hereof.
 
3.4           Validity of Agreement.
 
 
(a)
The Vendor has all necessary right, power and authority to enter into, execute
and deliver this Agreement and to perform its obligations hereunder.

 
 
(b)
The entry into, execution and delivery of this Agreement and all other
agreements and documents required to be delivered by the Vendor hereunder, the
performance by the Vendor of its obligations hereunder and the consummation of
the transactions contemplated hereby: (i) have been duly authorized by all
necessary action, corporate or otherwise, on the part of the Vendor and (ii) do
not or will not conflict with or constitute a breach of or a default under or
create any Encumbrance under (or would not with the passage of time or the
giving of notice, or both, conflict with or constitute a breach of or a default
under or create any Encumbrance under) any of the terms or provisions of the
constating documents, by-laws or resolutions of the Vendor (if the Vendor is a
corporation) or of any Contractual or Other Right or Obligation to which the
Vendor is a party or by which the Vendor is bound or of any laws or regulations
applicable to the Vendor.

 
 
-3-

--------------------------------------------------------------------------------

 
 
 
(c)
Each of this Agreement and all other agreements and documents required to be
delivered by the Vendor hereunder constitute, or on delivery will constitute, a
legal, valid and binding obligation of the Vendor enforceable against it in
accordance with its terms, subject however to limitations with respect to
enforcement imposed by law in connection with bankruptcy, insolvency and
creditors' rights generally and to general principles of equity, including the
availability of equitable remedies such as specific performance and injunctive
relief which are in the discretion of the court from which they are sought.

 
3.5           Insolvency.  The Vendor is not insolvent, nor has it committed an
act of bankruptcy, proposed a compromise or arrangement to its creditors
generally, taken any proceeding with respect to a compromise or arrangement,
taken any proceeding to have itself declared bankrupt or wound-up, taken any
proceeding to have a receiver appointed over any part of its assets, had any
encumbrancer or receiver take possession of any of its property, had an
execution or distress become enforceable or levied upon any of its property or
had any petition for a receiving order in bankruptcy filed against it.
 
3.6           Finder's Fee.  The Vendor has not incurred any finder's fee,
commission or other payment in respect of the transactions hereby for which the
Purchaser shall be liable.
 
ARTICLE 4
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER
 
The Purchaser represents and warrants to the Vendor as follows and acknowledges
that the Vendor is relying upon such representations and warranties in
connection with the entering into of this Agreement and the consummation of the
transactions contemplated hereby:
 
4.1           Due Incorporation and Subsistence of the Purchaser.  The Purchaser
is a corporation duly incorporated, organized and validly subsisting under the
laws of its jurisdiction of incorporation.
 
4.2           Permits.  There are no Permits or filings that must be obtained or
made by the Purchaser in order to complete the transactions contemplated by this
Agreement (including without limitation any Permits of or filings with any
securities commission or stock exchange).
 
4.3           Restrictive Documents.  The Purchaser is not subject to, or a
party to, any charter or by-law restriction, Encumbrance, Contractual or Other
Right or Obligation, law, rule, ordinance, regulation, or any other restriction
of any kind or character which would prevent the consummation of the
transactions contemplated by this Agreement or compliance by the Purchaser with
the terms, conditions and provisions hereof.
 
4.4           Validity of Agreement.
 
 
(a)
The Purchaser has all necessary right, power and authority to enter into,
execute and deliver this Agreement and to perform its obligations hereunder.

 
 
(b)
The entry into, execution and delivery of this Agreement and all other
agreements and documents required to be delivered by the Purchaser hereunder,
the performance by the Purchaser of its obligations hereunder and the
consummation of the transactions contemplated hereby: (i) have been duly
authorized by all necessary action, corporate or otherwise, on the part of the
Purchaser and (ii) do not or will not conflict with or constitute a breach of or
a default under or create any Encumbrance under (or would not with the passage
of time or the giving of notice, or both, conflict with or constitute a breach
of or a default under or create any Encumbrance under) any of the terms or
provisions of the constating documents, by-laws or resolutions of the Purchaser
(if the Purchaser is a corporation) or of any Contractual or Other Right or
Obligation to which the Purchaser is a party or by which the Purchaser is bound
or of any laws or regulations applicable to the Purchaser.

 
 
-4-

--------------------------------------------------------------------------------

 
 
 
(c)
Each of this Agreement and all other agreements and documents required to be
delivered by the Purchaser hereunder constitute, or on delivery will constitute,
a legal, valid and binding obligation of the Purchaser enforceable against it in
accordance with its terms, subject however to limitations with respect to
enforcement imposed by law in connection with bankruptcy, insolvency and
creditors' rights generally and to general principles of equity, including the
availability of equitable remedies such as specific performance and injunctive
relief which are in the discretion of the court from which they are sought.

 
4.5           Insolvency.  The Purchaser is not insolvent, nor has it committed
an act of bankruptcy, proposed a compromise or arrangement to its creditors
generally, taken any proceeding with respect to a compromise or arrangement,
taken any proceeding to have itself declared bankrupt or wound-up, taken any
proceeding to have a receiver appointed over any part of its assets, had any
encumbrancer or receiver take possession of any of its property, had an
execution or distress become enforceable or levied upon any of its property or
had any petition for a receiving order in bankruptcy filed against it.
 
4.6           Finder's Fee.  The Purchaser has not incurred any finder's fee,
commission or other payment in respect of the transactions hereby for which the
Vendor or the Company shall be liable.
 
ARTICLE 5
SURVIVAL OF REPRESENTATIONS
AND WARRANTIES; INDEMNIFICATION
 
5.1           Survival.  All covenants, representations and warranties made
herein or in any agreement, certificate or other document delivered or given
pursuant to this Agreement (other than those which are expressly waived in
writing as part of the Closing herein) shall survive the execution and delivery
of this Agreement and the completion of the transactions contemplated by this
Agreement and, notwithstanding such completion or any investigation made by or
on behalf of the Party to whom or in whose favour such covenants,
representations and warranties were made.  The representations and warranties
contained herein shall survive and continue in full force and effect for the
respective benefit of the Purchaser and the Vendor, as the case may be, for a
period ending on June 30, 2013, after which period the respective Parties shall
be released from their respective obligations and liabilities hereunder relating
to such representations and warranties, except in respect of claims made in
writing prior to expiry of such period.
 
5.2           Limits on Indemnification. The Parties will indemnify and save
each other Party harmless of and from any damages suffered by, imposed upon or
asserted against it as a result of, in respect of, connected with, or arising
out of, under or pursuant to any breach or inaccuracy of any representation or
warranty given by the Party contained in this Agreement for which a notice of
claim has been provided to the other Party within the applicable period
specified in Section 5.1.
 
 
-5-

--------------------------------------------------------------------------------

 
 
ARTICLE 6
COVENANTS AND AGREEMENTS OF THE PURCHASER AND THE VENDOR
 
6.1           The Purchaser and the Vendor covenant and agree to use their best
efforts to satisfy the conditions for closing set out in Articles 7 and 8
hereof, respectively.
 
6.2           The Vendor agrees to pay all taxes due to any taxing authority as
a result of any capital gains or withholding tax on the disposition of the
Purchased Shares to the Purchaser.
 
ARTICLE 7
CONDITIONS PRECEDENT FOR PURCHASER
 
All obligations of the Purchaser under this Agreement are subject to the
fulfilment, prior to or at the Time of Closing, of each of the following
conditions:
 
7.1           The Vendor shall have transferred all of the Purchased Shares to
the Purchaser and such shares shall be registered on the books of the Company in
the name of the Purchaser or as the Purchaser may direct in writing at the Time
of Closing.
 
7.2           The representations, warranties, covenants and agreements of the
Vendor set forth in this Agreement shall be true and correct as of the date of
the Agreement and shall be true and correct as of the Closing Date as if made by
the Vendor on the Closing Date.
 
7.3           The Vendor shall have fulfilled and/or complied with all of the
obligations, covenants and agreements herein contained to be performed or caused
to be performed by it.
 
7.4           The conditions contained in this Article 7 are inserted for the
exclusive benefit of the Purchaser and may be waived in whole or in part by the
Purchaser at any time. The Vendor acknowledges that the waiver by the Purchaser
of any condition or any part of any condition shall constitute a waiver only of
such condition or such part of such condition, as the case may be, and, shall
not be constitute a waiver of any covenant, agreement, representation or
warranty made by the Vendor herein that corresponds or is related to such
condition or such part of such condition, as the case may be.
 
ARTICLE 8
CONDITIONS PRECEDENT FOR THE VENDOR
 
All obligations of the Vendor under this agreement are subject to the
fulfilment, prior to or at closing, of each of the following conditions:
 
8.1           The Purchaser shall have paid the Purchase Price for the Purchased
Shares to the Vendor in the manner contemplated in Section 2.3 hereof.
 
8.2           The representations, warranties, covenants and agreements of the
Purchaser set forth in this Agreement shall be true and correct as of the date
of this Agreement and shall be true and correct as of the Closing Date as if
made by the Purchaser on the Closing Date.
 
8.3           The Purchaser shall have fulfilled and/or complied with all of its
obligations, covenants and agreements herein contained to be performed or caused
to be performed.
 
8.4           The conditions contained in this Article 8 are inserted for the
exclusive benefit of the Vendor and may be waived in whole or in part by the
Vendor at any time. The Purchaser acknowledges that the waiver by the Vendor of
any condition or any part of any condition shall constitute a waiver only of
such condition or such part of such condition, as the case may be, and, shall
not be constitute a waiver of any covenant, agreement, representation or
warranty made by the Purchaser herein that corresponds or is related to such
condition or such part of such condition, as the case may be.
 
 
-6-

--------------------------------------------------------------------------------

 
 
ARTICLE 9
CLOSING ARRANGEMENTS AND TERMINATION
 
9.1           Closing.  The Closing of the purchase and sale of the Purchased
Shares shall take place at the Time of Closing on the Closing Date at such place
and/or time as the Parties may mutually agree upon. The Closing will take place
outside of Australia, except that the certificates representing the Purchased
Shares may be delivered to counsel in Australia for purposes of effecting the
transfer of the Purchased Shares into the name of the Purchaser following
Closing.
 
9.2           Closing Deliveries.  At the Time of Closing:
 
 
(a)
the Vendor shall deliver or cause to be delivered to the Purchaser:

 
 
(i)
a securities transfer form for the Purchased Shares with signatures guaranteed
in form satisfactory to the Purchaser; and

 
 
(ii)
and all other assurances, transfers, assignments, consents and other documents
as the Purchaser's solicitors consider reasonably necessary or desirable to
validly and effectively complete the transactions contemplated hereby; and

 
 
(b)
the Purchaser shall deliver or cause to be delivered to the Vendor or as it
otherwise directs:

 
 
(i)
a wire transfer payable as directed by the Vendor in accordance with the terms
hereof; and

 
 
(ii)
all other assurances, transfers, assignments, consents and other documents as
the Vendor's solicitors consider reasonably necessary or desirable to validly
and effectively complete the transactions contemplated hereby.

 
ARTICLE 10
MISCELLANEOUS
 
10.1           Publicity.  The Parties shall confer and reach agreement as to
the content of any press release or make any other public statement or
announcement relating to or connected with or arising out of this Agreement or
the matters contained herein. None of the Parties shall issue any press release
or make any other public statement or announcement relating to or connected with
or arising out of this Agreement or the matters contained herein without
obtaining the prior written approval of the other Parties, which approval shall
not be unreasonably withheld, except as is required by law or by any stock
exchange, in which case the Parties shall use their reasonable efforts to obtain
the approval of the other Parties.
 
10.2           Further Assurances.  To the extent reasonably practicable in the
circumstances or permitted by law each of the Parties upon the request of the
other shall do, execute, acknowledge and deliver or cause to be done, executed,
acknowledged or delivered and such further acts, deeds, documents, assignments,
transfers, conveyances and assurances as may be reasonably necessary or
desirable to effect complete consummation of the transactions contemplated by
this Agreement.
 
10.3           Time.  Time shall be of the essence hereof.
 
 
-7-

--------------------------------------------------------------------------------

 
 
10.4           Successors in Interest.  This Agreement and the provisions hereof
shall enure to the benefit of and be binding upon the Parties and their
respective heirs, executors, personal representatives, successors and permitted
assigns, as the case may be.
 
10.5           Notices.  Any notice, document or other communication required or
permitted by this Agreement to be given by a party hereto shall be in writing
and is sufficiently given if delivered personally, or if transmitted by
facsimile to such party addressed as follows:
 
 
(a)
in the case of the Vendor, at:

 
Level 8, 580 St Kilda Road
 
Melbourne Victoria 3004 Australia
 
Telecopier:  011 613 8532 2805
 
(b)           in the case of the Purchaser, to:
 
AJ 00-06, Goodyear Court 10, 47630 Subang Jaya, Malaysia,


Email: chaihuatlee@yahoo.com
 
Notice transmitted by facsimile or delivered personally shall be deemed received
on the day of transmission or personal delivery, as the case may be. Any party
may from time to time notify the others in the manner provided herein of any
change of address which thereafter, until changed by like notice, shall be the
address of such party for all purposes hereof.
 
10.6           Assignment.  This Agreement may not be assigned by the Vendor
without the prior written consent of the Purchaser which consent will not be
unreasonably withheld. This Agreement may not be assigned by the Purchaser
without the prior written consent of the Vendor which consent will not be
unreasonably withheld.
 
10.7           Execution by Facsimile in Counterparts.  This Agreement may be
executed by the Parties hereto in separate counterparts or duplicates and by
facsimile each of which when so executed and delivered shall be an original, but
all such counterparts or duplicates shall together constitute one and the same
instrument.
 
10.8           Entire Agreement.  This Agreement together with any agreements or
other documents to be delivered pursuant hereto sets forth the entire agreement
among the Parties pertaining to the specific subject matter hereof and replaces
and supersedes all prior agreements, understandings, negotiations and
discussions, whether oral or written, of the Parties, and there are no
warranties, representations or other agreements, whether oral or written,
express or implied, statutory or otherwise, between the Parties in connection
with the subject matter hereof except as specifically set forth herein.
 
10.9           Amendments.  No supplement, modification, waiver or termination
of this Agreement shall be binding unless executed in writing by the Party to be
bound thereby.
 
10.10           Waiver.  No delay or failure of any party in exercising any
right or remedy hereunder and no partial exercise of any such right or remedy
shall be deemed to constitute a waiver of such right or remedy or any other
rights or remedies of such party hereunder. No waiver of any of the provisions
of this Agreement shall be deemed or shall constitute a waiver of any other
provisions (whether or not similar) nor shall such waiver constitute a
continuing waiver unless otherwise expressly provided. Any consent by a Party to
or any waiver by a Party of any breach of any provision of this Agreement shall
not constitute a consent to or waiver of any subsequent, further or other breach
of the provisions of this Agreement.
 
 
-8-

--------------------------------------------------------------------------------

 
 
10.11           Fees and Expenses.  Each of the Vendor and the Purchaser
acknowledge and agree that each will be responsible for the payment of their own
legal fees and other costs and expenses incurred by them in connection with the
purchase and sale transactions contemplated hereby.
 
10.12           Severability.  Each of the provisions of this Agreement (and
each part of each such provision) is severable from every other provision hereof
(and every other part thereof). In the event that any provision (or part
thereof) contained in this Agreement or the application thereof to any
circumstance shall be invalid, illegal or unenforceable, in whole or in part, in
any jurisdiction and to any extent:
 
 
(a)
the validity, legality or enforceability of such provision (or such part
thereof) in any other jurisdiction and of the remaining provisions contained in
this Agreement (the remaining parts of such provision, affected or impaired
thereby; as the case may be) shall not in any way be the application of such
provision (or such part thereof) to circumstances other than those as to which
it is held invalid, illegal or unenforceable shall not in any way be affected or
impaired thereby;

 
 
(b)
such provision (or such part thereof) shall be severed from this Agreement and
ineffective to the extent of such invalidity, illegality or unenforceability in
such jurisdiction and in such circumstances; and

 
 
(c)
the remaining provisions of this Agreement (or the remaining parts of such
provisions, as the case may be).

 
IN WITNESS WHEREOF the Parties have executed this Agreement as of 17th day of
January, 2013.
 

 
NEWTON CENTRE DEVELOPMENT LIMITED
                 
Per: 
s/s Lee Chai Huat       Name: LEE CHAI HUAT       Title:   Director  

 

 
LEGEND INTERNATIONAL HOLDINGS INC
                 
 
Per:
s/s JI Gutnick
      Name: JI Gutnick       Title:   President          

 
 
-9-